DETAILED ACTION
This office action is a response to an application filed on 01/03/2010, in which claims 1-16 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 15-16 are rejected under 35 U.S.C 103 (a) as being unpatentable over Jung et al. (hereinafter “Jung”; 20180132264) in view of CHEN et al. (hereinafter, “CHEN”; 20210168821).
In response to claim 1, 
Jung teaches  a method of reporting channel state information (CSI) by a user equipment (UE) in a wireless communication system, the method comprising: configuring a plurality of mini-slot sets included in a slot N-k as a reference resource (paragraph 125,indicating N-k slots is interpreted as configuring N-k slots with reference resources, and slot, fig. 7A, element 700 is interpreted as a slot is made up with multiple mini-slots (e.g. 702, 706, 710, 720 etc.)
wherein the plurality of mini-slot sets comprise a plurality of mini-slots (fig. 7A, element 700 and paragraph 124 is interpreted as a slot is made up with multiple mini-slots (e.g. 702, 706, 710, 720 etc.)), and 
wherein k is an integer and configured by the base station (paragraph 125, dynamically determining slot N and indicating UL-only slot in N-k region is interpreted as the network configures K as an integer). 
Jung does not teach explicitly about reporting to a base station all CSIs for the plurality of mini-slot sets in a slot N, wherein the CSIs are generated based on the reference resource.
CHEN teaches reporting to a base station all CSIs for the plurality of mini-slot sets in a slot N (fig. 2, element “slot” and “Mini-slot”, teaches using mini-slots with slots paragraph 71, feed backing instantaneous CQI in a second mini-slot teaches sending CSIs for plurality of mini-slots), wherein the CSIs are generated based on the reference resource (paragraph 71, BLER is equated to reference resource, and notifying a terminal about rapid CQI feedback by a base station teaches UE generates CSI based on BLER percentage), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to report to a base station all CSIs for the plurality of mini-slot sets in a slot N, wherein the CSIs are generated based on the reference resource as taught by CHEN because it would provide an effective scheme for how to transmit control information in the case where a data channel is transmitted based on different target BLERs. 
In response to claim 2, 

CHEN teaches wherein the CSIs for the plurality of mini-slot sets are simultaneously reported to the base station in the slot N (fig. 2, element “slot” and “Mini-slot”, paragraph 71, slots are equated to N slot, and feed backing instantaneous CQI in a second mini-slot is read as simultaneously reporting to the base station using slots or N slots). 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to use CSIs for the plurality of mini-slot sets are simultaneously reported to the base station in the slot N as taught by CHEN because it would provide an effective scheme for how to transmit control information in the case where a data channel is transmitted based on different target BLERs. 
In response to claim 15, 
Jung teaches a user equipment (UE) for reporting channel state information (CSI) in a wireless communication system, the UE comprising: a transceiver configured to transmit and receive a signal to and from a base station (fig. 4, element 425, paragraphs 75-76 teaches this limitation); and 
a processor connected to the transceiver, the processor configured to (fig. 4, element 405, paragraphs 75-76 teaches this limitation): 
configure a plurality of mini-slot sets included in a slot N-k as a reference resource; and 
wherein the CSIs are generated based on the reference resource, wherein the plurality of mini-slot sets comprise a plurality of mini-slots, and wherein k is an these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Jung does not teach explicitly about reporting to a base station all CSIs for the plurality of mini-slot sets in a slot N, wherein the CSIs are generated based on the reference resource.
CHEN teaches control the transceiver to report, to the base station, all CSIs for the plurality of mini-slot sets in a slot N (these limitations are identical to claim 1, therefore, they are rejected as claim 1), 
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to report to a base station all CSIs for the plurality of mini-slot sets in a slot N, wherein the CSIs are generated based on the reference resource as taught by CHEN because it would provide an effective scheme for how to transmit control information in the case where a data channel is transmitted based on different target BLERs. 
In response to claim 16, 
Jung teaches wherein the UE is capable of communicating with at least one of another UE, a UE related to an autonomous driving vehicle, the base station or a network (fig. 1, element 115, paragraph 39 teaches communicating with a mobile core network).
Allowable Subject Matter
Claims 3-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
20180132264………………paragraphs 124-125.
20210168821………………paragraph 71. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466    


/DIANE L LO/Primary Examiner, Art Unit 2466